United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3090
                                     ___________

Frank S. Howard,                          *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
United States Postal Service,             *      [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                          Submitted: June 6, 1997

                                Filed: August 18, 1997
                                      ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

     Frank S. Howard appeals from the district court's1 order dismissing his
employment discrimination action for failure to exhaust administrative remedies.

       A federal employee must exhaust administrative remedies as a precondition to
filing an employment discrimination lawsuit in federal district court. See Miller v.
Runyon, 32 F.3d 386, 389 (8th Cir. 1994) (citing Brown v. General Serv. Admin., 425


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
U.S. 820, 832 (1976)). Exhaustion of remedies requires, among other things, a
complaining employee to contact an EEO counselor within 45 days of an allegedly
discriminatory action. See 29 C.F.R. § 1614.105(a)(1). We agree with the district
court that Howard failed to exhaust his administrative remedies, because he did not
contact an EEO counselor until July 24, 1995, nearly ten months after his September
23, 1994 discharge. Thus, dismissal was proper. Accordingly, we affirm.

      We also deny Howard's motion to amend his complaint.

      A true copy.


            Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-